Citation Nr: 1237055	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-30 246	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected orthopedic disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to March 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2011, the Board granted a TDIU rating based on all of the Veteran's service-connected disabilities.  In a March 2012 Order, the Court of Appeals for Veterans' Claims (Court) upheld a Joint Motion by the parties and remanded to the Board the matter of whether the Veteran's service-connected orthopedic disabilities alone warranted a TDIU rating.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1967 to March 1969.

2.  On August 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
PAUL S. RUBIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


